_ uniform issue list department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division die 2k ic fe ie ie eee 2c ok 2k ak a fe he 2c 2c oi oe ie sec_2 2k oe a oo ok pec 2m legend ira x fio icr ick 3g fe 2s fe fe fe 2c 2c fe 2k fe 24s ie 2g fe oe fe 9c fe 2k fe oie 2c of 2k ic ok 2k ok ok ok sec_403 amount d bank c sse ae a eae ge sea aa jor ior rk sie fe fe eae oe university e ok acc eof ke ok ak dear this is in response to a request submitted on your behalf by your authorized representative by letter dated date as supplemented on date for a waiver of the 60-day rollover requirement contained in sec_408 d of the internal_revenue_code ‘ code the following facts and representation have been submitted under penalties of perjury to support the ruling_request you are a professor at university e and you wanted to make a university e amount d in cash from ira x to bank c for the benefit of university e on date you discussed making a direct transfer of gift to the page with the custodian of ira x before you authorized the transfer the representative of the custodian did not advise you the transfer would be a taxable_distribution before the 60-day period ended you realized the amount transferred on january would be taxable and you immediately contacted university e to request a return of the funds transferred from ira x so that you would either be able to return the funds to ira x or make a rollover_contribution to a sec_403 annuity plan university e did not immediately return the funds but asked for time to consult with their attorney and advisors due to a delay by university e in returning the funds neither the return of the funds to ira x nor a rollover_contribution could be completed before the expiration of days from the initial transfer of funds you were ultimately able to obtain an agreement with university e to authorize bank c to transfer amount d to the sec_403 annuity program which was completed on date you never took possession of the funds transferred from your ira x account and did not use the ira x account funds in any way a rollover_contribution to the new sec_403 annuity program was completed by a direct transfer of funds on date the earliest date possible within your control after the error was discovered based on the above facts you request a ruling that the service waive the day rollover requirement with respect to the distribution of amount d from ira x because the failure to waive such requirement would be against equity or good conscience under the provisions of sec_408 d of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i gi the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includibie in gross_income determined without regard to sec_408 for purposes of clause ii the term eligible_retirement_plan means an eligible_retirement_plan described in clause iii iv v or vi of sec_402 sec_402 of the code provides in part that an eligible_retirement_plan includes an annuity_contract described in sec_403 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the l-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the se ke fe fe ake ae afe fe fe oye fe 2k a z page reasonable contro of the individual subject_to such requirement sec_402 describes a similar rule only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 lr b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the 1-year rollover limitation under sec_408 of the code was not violated in this case information presented demonstrates that the ra x funds were not used for another purpose eg current expenses or invested and you could not reasonably satisfy the requirement that amount d be deposited in an ira or a sec_403 annuity within days of the distribution from ira x a sec_403 annuity is an eligible_retirement_plan for purposes of this transfer the failure to deposit amount d into a sec_403 annuity within the 60-day period was beyond your reasonable control and the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x the transfer of amount d to the sec_403 annuity on date is considered a valid rollover provided all other requirements of sec_408 of the code are satisfied except the day requirement with respect to such contribution was not satisfied amount d will be considered a rollover_contribution within the meaning of sec_408 of the code fio i ioi ok ho fe i ake page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney filed with this office if you have any questions please contact sincerely yours fr alan c pipkin jr manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
